34 So. 3d 97 (2010)
Almyr GUIMARAES, Appellant,
v.
Michael PHELAN, Assignee for the Benefit of Creditors of National Opinion Research Services, Inc., Appellee.
No. 3D09-2746.
District Court of Appeal of Florida, Third District.
April 7, 2010.
Rehearing Denied April 29, 2010.
Almyr Guimaraes, in proper person.
Fowler White Burnett, P.A., and Ronald G. Neiwirth, Miami, for appellee.
*98 Before SHEPHERD, CORTIÑAS, and ROTHENBERG, JJ.
ROTHENBERG, J.
Almyr Guimaraes appeals the non-final order denying his motion to dismiss and motion for injunctive relief. Because the denial of Guimaraes' motion to dismiss is a non-final, non-appealable order, we dismiss that portion of the appeal. Fla. R. Civ. P. 9.130(a)(3). As to the remainder of the order which denies Guimaraes' request for injunctive relief, we affirm as Guimaraes' has failed to establish that the trial court committed a clear abuse of discretion. See Cohen Fin., LP v. KMC/EC II, LLC, 967 So. 2d 224, 226 (Fla. 3d DCA 2007) ("In reviewing a trial court's ruling on a request for a temporary injunction, we must affirm unless the appellant establishes that the trial court committed a clear abuse of discretion."); Golden Shores Props., LLC. v. Santopietro, 792 So. 2d 644 (Fla. 3d DCA 2001).
Affirmed in part and dismissed in part.